Title: To Thomas Jefferson from Benjamin Rawlings, 14 November 1803
From: Rawlings, Benjamin
To: Jefferson, Thomas


          
            Sir,
            Washington Novr 14th, 1803.
          
          Being desirous of an employment under the present Administration of my Country, induced me to obtain the enclosed letters, from your respected Son in Law Thos M, Randolph and Wilson C, Nicholas Esqrs.—These letters although they speak of my connexions as respectable, could mention myself only when a minor; and therefore in your opinion, I fear, may not be deemed sufficient to prove, that either my character or Politic’s deserves your confidence.—Since that period, (say for about ten years) my pursuits in life have obliged me to travel over many parts of America, the West Indies and to Europe, and therefore, has given me but little opportunity of making Political friends, who have the pleasure of your personal acquaintance: although I have always been truely a Republican, as can be vouched for by many now in this City, who have known me for some years.—
          If Certificates from Merchants of respectability in Baltimore (I having resided principally there since my return from Europe,) will suffice to shew my respectability or Politic’s, they shall be laid before you without —
          I do not know that my informing you, I am step Son to Mr Nathaniel Anderson of Albemarle County Virginia, who has the pleasure of a personal acquaintance with you, will avail me much, yet, I hope, it may induce a further confidence.—
          The Office I have contemplated requesting of you, the honor of being appointed to, is, either Naval Officer, or, Inspector of the Port at New Orleans:—one of these I should prefer, yet shall feel myself much honored by any other there, or elsewhere, which you may be pleased to confer.—
          After beging pardon for taking up so much of your useful time, I am, With the highest respect, Yr Mt Obt Sert
          
            Benj: L, Rawlings
            
          
        